Shepherd, C. J.:
The defendant is prosecuted for refusing and neglecting to pay the license tax, as required by chapter 12, section 7, of the ordinances of the city of Goldsboro. The special verdict is fatally defective, in that it fails to clearly allege the trade or occupation carried on by the defendant, and to set forth the specific provisions of the ordinance which it is alleged was violated by the defendant. Evidently a very important question concerning interstate commerce was intended to be presented, but we cannot consider it upon this verdict. According to the ruling in State v. Corporation, 111 N. C., 661, there must be a New Trial.